Spratley, J.,
dissenting.
The city of Norfolk in its municipal capacity owns and operates a waterworks system. It claims, and it is not contradicted, that its primary and dominant purpose in acquiring this system was to supply water to itself and its inhabitants. In doing this, in addition to the lands acquired in several suw rounding counties, including Nansemond county, it took over two other water companies in its vicinity. It has since then supplied the communities formerly served by these companies and the communities and citizens along its pipe lines, several federal reservations, numerous public carriers, and fire protection service to the city of South Norfolk and Norfolk county. It has, in addition, extended its mains to Virginia Beach, the most prosperous seaside resort in this State, twenty miles or more eastwardly from the city of Norfolk. This extension required the laying of pipe lines from the city reservoir in Princess Ann county, itself five miles from the city limits, to Virginia Beach, fifteen miles farther away from the city. This extension required the expenditure of $200,000 of money, for which the water department receives $12,000 per year as *627interest and amortization, in addition to a revenue from consumers at Virginia Beach running from $10,000 in 1927 to over $13,000 in 1931. Without including $6,000 as rent from surplus land and for fishing permits, $60,000 as water revenue from federal reservations and public carriers, steamships, railroads, etc., and the above mentioned item of $12,000, the city has received annually for water service from sources outside of the city, in round numbers amounts running from $33,000 in 1927 to over $80,000 in 1931. During the same period, its gross receipts increased from $841,000 to over $872,000.
Upon the trial of the case, the city filed in the record a statement of the operation of its waterworks department. It included as an item of expense for a sinking fund annuity the sum of $160,000 to $170,000 for each of the several years. It carried the cost of current repairs, maintenance and ordinary replacement of original parts in its item of ordinary operation, but carried no item of deduction for general depreciation and obsolescence. Although the city billed itself for water used in its municipal buildings, the statement shows no charge made for fire protection service to the city, although it had 1,235 fire hydrants in 1927 and 1,305 in 1931. The record shows an increased rate of service is charged to those outside of the city. The book value of the plant is given at $11,545,-781.20 for 1927, with bonds outstanding amounting to $9,415,821.65, with a sinking fund in hand amouting to $1,483,015.16. In 1931 the book value had increased to $11,-838,119.72; the bonds outstanding to $9,647,821.65 and the sinking fund had increased to $2,446,122.83. Bonds amounting to $673,050.38 were retired during the year 1931, and in 1933, while the book value had increased to $11,900,634.68, the outstanding bonds were $8,974,771 -27 and the sinking fund had risen to the amount of $2,258,754.26, leaving a net bonded indebtedness of $6,716,017.01. Repairs for the seven-year period from 1927 to 1933, inclusive, amounted to over $88,-000, while capital additions and replacements for the same period amounted to $454,000, making an average of $77,000 a year for all repairs, replacements and capital additions. In giving the amounts received from outside sources, there has *628not been included the amount sold to federal reservations within the city limits, nor to railroads, steamship and ferry companies located therein. The city’s statement of operations shows that after deducting ordinary expenses, including cost of operation, current repairs, maintenance and ordinary replacements, and interest on the bonded debt, and without making any charge for fire protection service, or deducting any sinking fund annuity, there was a profit in round numbers of $149,000 in 1927, $138,000 in 1928, $150,000 in 1929, $166,000 in 1930 and $151,000 in 1931.
Except as to the extent of the use, measured by the amount of the revenue received, this case contains the same material facts, and is almost identical with that of the City of Newport News v. Warwick County, 159 Va. 571, 166 S. E. 570, 167 S. E. 583. Newport News acquired the property of a water company under an act of the General Assembly, which authorized it to do a water business outside of the city. Norfolk acquired the property of two water companies, and under an amendment to its charter, Acts 1916, ch. 229, p. 449, it was authorized to “contract with individuals, * * * and other municipalities for the use of such water # * in the conduct of the water business thus acquired. In neither that case, nor in this one, does the test of taxability turn upon what the owner may intend to do with the property, but upon what is being done with it.
In the consideration of this case, as I see it, there is no constitutional question involved, nor is there any interpretation required because the words are explicit. We are required only to give plain and simple words their ordinary and common meaning in popular acceptance. We have nothing to do with the wisdom, policy, or expediency impelling the makers of the Constitution in drafting the fundamental law. Whether the law, as written, be harsh or unjust, contrary to “ancient usage”, or contrary to expediency, as we view it, we cannot correct same, or relieve against it. If the language of the Constitution expresses its intention with a meaning perfectly plain, effect should be given to all of the language conveying such intention, since that intention constitutes the will of the *629makers of the law and is supreme. We ought not, under any guise of construction, to mould the expression into a shape which we think it ought to bear. Black on Interpretation of Laws.
While it seems to me only necessary to give consideration to the Constitution of 1902, as amended in 1928, it may be interesting and illuminative to consider the Constitution prior to its amendment and the cases decided thereunder. Under section 168, all property except‘as thereinafter provided is subject to taxation. The subsequent exemptions are continued in section 183.
Sub-section (a) of section 183, prior to the amendment, expressly exempted the property of the State, “however held,” without limitation, and exempted the property of political subdivisions subject to the qualification or limitation that it be “used wholly and exclusively” for the “purposes” of the political subdivision. This latter qualification or limitation was further emphasized by sub-section (g), which provides a measure of taxation when any building or land not belonging to the State “shall be leased or shall be a source of revenue or profit.”
After the amendment of section 183 in 1928, property of the State was still exempt without qualification, while property not belonging to the State remained subject only to the foregoing limitation or qualification in sub-section (g), the limitation in sub-section (a) being omitted.
There can be little doubt, therefore, that it has been the policy of this Commonwealth to place limitations upon the exemption from taxation it allowed its political subdivisions as distinguished from the complete exemption allowed State-owned property. The omission to include city-owned property in the same class as State-owned property and the decisions of this court since Black v. Sherwood, 84 Va. 906, 6 S. E. 484, clearly evidences such policy. But even if their policy had been otherwise, certainly the State could change its “ancient usage” as it has so frequently done in many instances to meet changed conditions.
In the several cases decided by this court prior to 1928, *630requiring a construction of the Constitution as then written, it was held that the test of the taxability of property owned by a city, or by an educational, or religious institution, turned upon the use to which the property was put. In these former decisions, the construction was based upon sub-section (a) without reference to sub-section (g). The words “used wholly and exclusively for county, city, # # # purposes,” were held to have a fixed and definite meaning referring to the use and purpose. Newport News v. Warwick County, supra. Yet, in the cases of Board of Supervisors of Nansemond County v. Norfolk, 153 Va. 768, 151 S. E. 143, and Warwick County v. Newport News, 153 Va. 789, 151 S. E. 417, the amount of revenue or income received was taken into consideration in determining the use. In the Nansemond County Case, supra, the revenue from a leasehold was held to be de minimis, and the property not taxable. In the Warwick County Case, supra, the revenue was held to be. substantial, and the property taxable.
Notwithstanding my difficulty in following the reasons advanced by the court in deciding the cases prior to 1928, I am disposed upon the principle of stare decisis not to further question those decisions. It seems to me more important for the certainty and stability of judicial construction, to adhere to the rule that the nature of the use determined the taxability in all cases arising prior to 1928. For that reason, I am disposed to agree with so much of the opinion of the majority as exempts the property in question here from taxation for the year 1928, since the amendment did not become effective until the latter part of that year.
The validity of the assessment for 1929 must be determined under the Constitution, as amended in 1928. The taxability for 1930 and subsequent years must be determined under the amended Constitution, and the measure, if any, fixed and provided by Tax Code, section 435a.
It will now be observed that in the amendment of 1928, there was removed from sub-section (a) of section 183, the words “used wholly and exclusively for county, city, # # * purposes.” Under the new section, property of both the State and its *631political subdivisions, is exempt, without any reference to the use thereof, with the qualifying provision in sub-section (g), that whenever such property unot belonging to the State shall be leased or shall otherwise be a source of revenue or profit,” it shall be liable to taxation. In sub-section (g), the word “otherwise” is added, together with another' provision for partial taxation in the discretion of the General Assembly. Tax Code, section 435a (copied in the margin), was enacted in pursuance thereof, effective for the year 1930, and thereafter.*
As was said in the Newport News Case, supra, the removal of the above words in sub-section (a) presented a different question. The only qualifying provision remaining is subsection (g). It appears that in accordance with the intention of the revisors of the Constitution, the changes were made in the interest of clearness and brevity, and the qualifying words in the original sub-section (a) were eliminated because the language in sub-section (g) made it, to some extent, superfluous. There is no evidence of any intention to broaden the exemption from taxation allowed political sub-divisions.
*632After the amendment of 1928, we then have in clear language this situation: Property owned by the United States and the Commonwealth of Virginia, is wholly exempted without any qualification. Property owned by political subdivisions of the State is exempt from taxation, unless it “shall be leased or shall otherwise be a source of revenue or profit.” Both reference to “use” and “purpose” is eliminated. The revenue or profit is not required to be “substantial”' or “net”, in order to take the property out of the exemption, nor is there anything to indicate an intention that the words “dominant” or “incidental” shall be applied to revenue or profit, or to a “use” or “purpose”. The word “otherwise” in sub-section (g) has a meaning broad enough to cover every instance where the property is used to yield revenue or.profit other than by way of lease.
There is no longer any necessity to determine whether or not the property is being “used wholly and exclusively” for “city purposes”. The amount of the revenue yielded from sources outside of the city is not a controlling factor on the question of taxation, but is a measure of the amount of taxation, made further dependent upon the will of the legislature. Whether the property is used as a source of revenue or profit, is now the sole limitation or qualification and the test of the exemption. If it yields either, it is to that extent without the exemption, regardless of the fact whether the revenue is incidental or sufficient to yield a profit.
The new provision that the General Assembly may provide for the partial taxation of non-exempt property, is an added recognition by that body of the fact that city-owned property is not wholly exempt. While it is true that Tax Code, section 435a, cannot enlarge or contract constitutional limitations, however, it does place a construction upon the Constitution justified by its language, and provides a measure of taxation authorized by its provisions.
The words relating to the use, upon the construction of which the court formerly held that the question turned, having been eliminated, it was realized that the whole property would become liable to taxation if a source of any revenue or *633profit, and that in some instances, perhaps, the revenue would not be as great as the tax. Therefore, this discretion was given to the General Assembly. The fairness of the legislative mind is evident when it made the measure of taxation dependent upon the amount of outside revenue as compared with the gross revenue. The effect of such provision will be illustrated in figures hereinafter given.
The citation in the majority opinion from Pond on Public Utilities, is an argument and an assignment of reasons for the adoption of a policy, which would exempt municipal plants from taxation. It does not refer to constitutional or statutory provisions. It should, however, be referred to the makers of the law rather than to the courts. The policy or expediency of such taxation has been passed upon by the authors of the Constitution of Virginia, and they have determined the conditions under which such property shall be subject to taxation.
In eminent domain cases, one of the essential requirements is that the property sought to be condemned must be devoted to a public use. The case there always depends on the use. No such requirement is involved in the principle of taxation. In Virginia, as we have seen, under the Constitution, all property is subject to taxation, except that which is therein specifically exempted, and exemptions are usually strictly construed. The test in Virginia for condemnation of property by a public service corporation, is a public use, but that does not exempt the public service utility from taxation.
We may readily agree that the words “revenue” and “profit” are not synonymous. They are used in the alternative and not in the conjunctive. “Revenue” means income or receipts. “Profit” means that which remains of revenue after proper charges and expenses are deducted.
The word “revenue” is often found with the above meaning in our Constitution and statutes. It occurs twice in section 127 of the Constitution, which provides that when a city does not derive sufficient revenue from the operation of its utility to meet its expenses, and to provide funds to pay, on or before maturity, all bonds issued on account of said undertaking, the amount of such bonds outstanding, shall be included in deter*634mining the limitation of the city to incur a bonded indebtedness. As used in that section of the Constitution, the application of a similar definition is found in McDaniel v. Clifton Forge, etc., 137 Va. 650, 120 S. E. 143, where this court held that the construction, erection and operation of an electric light system was an undertaking from which the city derived a revenue.
Whether the income of the city from the use of the utility is merely a revenue or a profit, is a matter for the city to determine, because it may raise or lower its rates to effect its purpose. An allowance for depreciation or otherwise, will of necessity have an effect on the amount of profit, but does not affect the amount of revenue. If revenue is the test, the matter becomes quite simple; but if profit is the test, we will have to consider the questions which enter into the making of a profit.
Since in the majority opinion, profit is made a test, or at least an essential part of the test, it is necessary to consider both the evidence and the law relative to the admission of the deductions from the gross income claimed in this case. The methods of determining profits are, perhaps, as varied as there are classifications of businesses and purposes to be accomplished.
It is agreed that the sinking fund of $160,000 or more per year should be stricken from the deductions, since it represents a profit taken out of the business to pay for the capital investment therein. It is a reimbursement for the amount put in the business, and if paid for out of revenue from the business, it remains as a profit to the owner after the indebtedness has been paid.
With reference to the fire protection service, I have no hesitancy in subscribing to the view that the furnishing of same is a public duty. While in a sense it is a profit or gain to the city, because if it did not furnish it itself, it would have to purchase it from others, it is not in a strict sense a revenue or income. It is not such a revenue or income as may itself be taken, used, or devoted to any other service. It is separate and distinct from a revenue derived from rental, or from private *635sources, inside or outside the city, but comes within the phrase “or otherwise be a source of * * * profit.”
So, this court said, in City of Newport News v. Warwick County, 159 Va. 571, at page 594, 166 S. E. 570, 578, 167 S. E. 583, supra: “The revenue or profit referred to is not limited to that derived from the outside use of the waterworks property or any other particular use, but can only mean revenue or profit derived from all sources pertaining to its use, including that derived from the use by the city itself for its own municipal purposes, as well as that derived from the use of the system outside the city’s limits.”
The city has been furnishing water for fire protection to the city of South Norfolk and to Norfolk county for which it has been making a substantial charge. No charge has been made to itself for a greater service, and it has set up its books to absorb the costs in the water division, through the increased rates charged consumers inside and outside the city. In the two Newport News Cases such a charge was made.
Good business usage would require that the city take this item into consideration in determining whether or not the water plant is being operated at a loss or profit. If the water were being furnished to a hydro-electric plant owned and operated by the city, it would be necessary to credit the water plant, and charge the hydro-electric plant with the amount consumed, in order to determine whether either was operated at a profit or loss. What is the difference if the service is furnished to the fire department, another branch of the government? Certainly neither the State nor the Federal rate or tax regulatory commissions will permit a corporation owning two utilities, or a utilitv and another business to offset the profits of one, or increase its cost of operation, in order to provide for the success of the other, and thereby increase its rates for service, or decrease the taxes upon the income. They will not permit a corporation to furnish its services or products to pay for fire insurance on the homes of its stockholders, and refuse to consider the value thereof as a portion of the gross revenue in determining whether a profit is earned; nor do hard-headed business men and engineers follow such a practice.
*636In this case the evidence places the lowest figure upon the value of such service at $148,000 per year. In the city’s statement of operations, no charge is made for this service, although it is admitted that in order to be able to render it, the enlargement of the plant, the increase in the size of the pipes and the installation of fire hydrants, show a cost reflecting, itself throughout the construction of the entire plant. These additional costs, however, are borne by the rates customers within the city pay for the water service and the increased rate which is charged to those outside of the city. The fire protection service is a benefit or profit accruing to the city for public purposes, as well as to the private interests of its citizens. If that portion of the property outside of the city which returns this gain is not subject to taxation, it is to that extent made a burden on the citizens of that outside territory.
To favor a policy allowing exemption when the return received is considered merely revenue, and not profit, and also to allow an exemption where the return is a benefit or profit, but not strictly revenue, seems to me to permit of a construction which is merely a juggling of words and a quibbling away of their meaning. In the application of a meaning to the words “revenue” or “profit”, there should be some consistency.
The subject of depreciation presents a much more difficult question. The record here is silent on many particulars, which would be helpful in determining profits. We can all agree that some allowance should be made for wear and tear, waste and general obsolescence, unless it is otherwise taken care of. If, in addition to current repairs and maintenance, an allowance is made for replacement of original parts, and the plant kept in its original condition of usefulness, it is apparent no additional sum should be allowed for general depreciation.
In dealing with this subject in 1933, the court said in Newport News v. Warwick County, supra:
“As it seems to us, the only just and fair method of computation to determine whether the city of Newport News has derived a profit from the operation of its waterworks system is to deduct from its gross receipts: (1) All expenses of operation; (2) cost of maintenance of the plant, including all neces*637sary replacements of machinery, mains, hydrants, meters, etc.; (3) the cost of all new additions in the way of land, buildings, machinery and other equipment, etc., which are necessary for the efficient operation and service of the plan and not directly productive of additional revenue; (4) the cost of extensions of mains and pipe lines which do not add to the earnings; (5) annual interest charges on bonds issued for the purchase of the plant; and (6) taxes paid for the previous year, if any. There may be other deductions allowable under special circumstances in addition to those above mentioned.
“We do not think the city should be permitted to charge off any estimated amount on account of depreciation and at the same time be allowed the cost of maintenance and replacements. Any increase in the value of the property by replacing old property with new can better be taken into consideration in assessing the valuation of the same for taxation. It also appears manifest that reduction of the indebtedness against the property by payment of the principal of the bonds outstanding out of the earnings can only be regarded as profit.”
In this case, the evidence shows that all current repairs, maintenance and replacement of original parts, had been included in the ordinary expense account and allowed. This includes replacements not productive of additional revenue, but does not include replacements of a capital nature, which are capable of producing more revenue, these items having been carried in the capital account. It is agreed that the record shows no basic valuation of the properties, or the separate parts thereof, and it is practically conceded by all witnesses that an accurate claim for general depreciation cannot be made without such a valuation. However, the city carries the whole of the properties at a book value of $11,000,000. Different from some properties, certain of the properties of a water company, such as dams and reservoirs, increase in value with age. The useful life of the reservoirs and dams is given as one hundred years; the pipe lines at sixty years; and the buildings at forty years. These constitute two-thirds of the entire property. The city has sought to treat the amount running from $160,000 to $170,000 per year, placed in the sinking fund, as *638an item to provide for general depreciation. The city engineer and the city auditor, however, estimate $210,000 per year as a more nearly correct amount. Giving the life of this plant as thirty years, although it is testified that the properties will not need any major replacements until after thirty years, the city estimated and proceeded on the basis that the sinking fund annuity it set aside, with interest, would pay for the plant in that time. On the other hand, an eminent consulting engineer and two auditors, estimate that an allowance of $110,000 per year, would be sufficient with interest, to pay for the plant in thirty years. They further specifically state, however, that such an allowance, in addition to an allowance for current repairs, maintenance and replacement of original parts, would be a double allowance. It is shown that an allowance of $210,000 annually, placed either in a sinking fund, or in a fund to provide for general depreciation, would pay approximately $11,000,000 in twenty-eight years, the book value of the plant. Such a sum set aside over that period would completely discharge the present bonded indebtedness of approximately six and one-half million dollars, and leave the plant free of debt, in a condition as good as current repairs, maintenance and ordinary replacements could keep it, and provide a surplus fund of approximately four and one-half million dollars. If this does not constitute profit, I am at a loss to find a name for it. It is more than illusory profit, and, under any view, provides a quick method of purchasing the property without expenditure by the city.
In view of the evidence and of this court’s ruling in 159 Va., supra, the trial court made no allowance for general depreciation, and in the absence of more specific evidence, could not have been expected to do so. On this point, the learned trial judge, an able and experienced jurist, in his written opinion, said:
“When we are told that for the years 1927 to 1933, inclusive, the outstanding bonds against the water plant have been reduced from $9,415,821 to $8,974,771 against which there has been created out of revenue a sinking fund of $2,258,754, which in effect reduces the bonded indebtedness *639to $6,716,017; that the book value of the plant has increased from $11,545,781 to $11,900,634; that the city has supplied none of the funds for the development or operation of the water department; that from its own revenues it has paid its own way, and presented to the city free fire protection, etc., it must be conceded that those charged with the duty of managing this branch of the city’s activities have shown unusual acumen coupled with a high order of financial ability.”
However, if the view persists that an additional sum for general depreciation should be allowed, either the amount should be within reason and not more than $110,000 per annum, or this case remanded, with direction to the trial court to take further evidence and ascertain the correct amount. If only $110,000 is allowed, or the $165,000 set up by the city in its statement of operations, still a profit will be shown if a charge is made for fire protection service. If the sum is only $110,000 per year, a profit is shown without any charge for fire protection service. If we are generous and allow $148,000 additional, annually, as depreciation, and offset it by the fire protection service, still there will be profit.
I have no quarrel with the cases cited in the majority opinion dealing with an allowance for depreciation where the reasonableness of a rate for service, or a rate of dividend, is to be fixed by a public utility. In those cases, many factors are taken into consideration, which are not involved in a taxation case.
I will further agree that so far as current repairs, maintenance and replacements do not take care of general depreciation, an allowance should be made therefor. The allowance, however, should be reasonable and not be a double one, and should be based on more than mere speculation. Our Tax Code defines gross income and net income, and prescribes items deductible and non-deductible. In computing net income, it provides that no deduction shall be allowed for “any amount expended in restoring property or in making good the exhaustion thereof, for which an allowance is, or has been made.”- Tax Code, sections 24 to 27, inclusive.
If we are going to make profit the test of taxability, it is, to *640say the least, a peculiar form of reasoning that will consider general depreciation as a factor, and not consider the benefit of a fire protection service as material.
This case was tried in the lower court as being controlled by the decision of the second Newport News Case, supra. The county insisted upon the correctness of that decision and its applicability here. The city contended that the decision there was erroneous, and asked that it be reviewed and overruled, and further insisted that the judgment of the circuit court be reversed upon the ground that its waterworks utility was not a source of revenue or profit to the city. The trial judge expressed disagreement with that decision in its entirety. The language used by him indicates that his disagreement was because the ruling suggested that the test of taxability depended upon whether or not a substantial profit was derived by the city from the operation of its water system as a whole.
It is suggested here that if we hold the city liable to taxation, the adjoining counties may also undertake to assess the property located in their respective counties. What concern has this court with that suggestion? Is it not a matter of policy and not one of interpretation of the Constitution? May it not as well be said that to reverse the second Newport News Case, supra, will invite those municipalities, which have heretofore paid taxes on their property, under the same state of facts as herein outlined, to ask for a refund of such taxes?
Comment is made on the failure of the county to make an assessment of the property for ten years. Prior to the amendment of the Constitution of 1928, the hopelessness of undertaking to tax this property was manifest in the prior decisions of this court. However, an assessment was made for the year 1928, as soon as the Constitution was amended, as shown by the case of the Board of Supervisors of Nansemond County v. Norfolk, supra. The present proceeding was begun in 1932, although it did not reach this court until 1936. Be that as it may, without regard to the confusion and contradictions surrounding the interpretation of the law involved, the failure, if any there be, of public servants to perform their duty, should not be permitted to affect the legal rights of the public they serve.
*641It may be interesting to note the practical effect of holding the property subject to taxation subsequent to the year 1929. The tax rate in Nansemond county on real property for 1931 was $1.50 per $100 of assessed valuation. The waterworks property therein located cost over four million dollars. It was assessed at a fair market value of $914,772. In round numbers, the gross receipts of the city from its waterworks system amounted to $872,000. The total revenue received from sources wholly outside of the city, not including the $12,000 from the Virginia Beach pipe line, amounting to $79,000, creating a proportion around 9%. Thus 9% of the assessed value would place the assessment approximately at $82,000, upon which the annual tax would be $1,230. While this is not a large sum, it is not de minimis so far as taxes are concerned. It is based upon a business or service, which was not done or rendered in the nature of a public duty which the city owed to the surrounding cities and counties.
If the legislative provision made the amount of the tax de minimis, it must be assumed that it did so for the purpose of making the constitutional act effective rather than ineffective. It may also be reasonably assumed that the cities of the State were interested in the provision in the legislation reducing the taxable amount.
If fire protection service is charged at $148,000, and added to gross receipts, the percentage of the assessment will be reduced from 9% to 7%, and the tax to less than one thousand dollars per annum. It will be even less for the years 1930 and 1931. Since the major portion of the property outside of the city is located in Nansemond county, the total tax assessable elsewhere, if any, at the same rate, would not be as great as that in Nansemond. No proportionate rate, however, can be allowed for 1929, prior to the enactment of Tax Code, section 435a.
The above figures are in round numbers, the same as found by the trial judge. It must also be remembered that the trial judge had the benefit of seeing and hearing the witnesses testify, and in accordance with the usual rule, weight should be given to his findings on matters of fact.
The books of the city show that the operation of the plant *642was sufficiently profitable to meet the requirement of section 127 of the Constitution, and that its indebtedness on its outstanding water bonds has not limited the right of the city to incur a further bonded indebtedness.
Shall we permit the city to show a profit, in order to come within one provision of the Constitution, and then apply a different rule in order to permit it to come within the provisions of another section exempting it from taxation?
We are, perhaps, all agreed that the property of the United States is exempted because of Federal supremacy, that of the State because of its sovereignty, and at common law, that of political subdivisions because of the implied use for public purposes. Certainly, it has been generally held that such exemption of subdivisions of the State may be withheld in the discretion of the State. In New York and Vermont, statutory provisions requiring cities to pay taxes upon lands outside of their corporate limits, acquired for municipal purposes, have been upheld, as according to natural justice, between the outside taxpayers, who have no right nor interest therein, and those within the city, who receive the benefit therefor, regardless of whether such property is devoted to public or private use. People ex rel. Amsterdmn v. Hess (1898), 157 N. Y. 42, 51 N. E. 410; New York v. Mitchell (1905), 183 N. Y. 245, 76 N. E. 18; Village of Hardwick v. Wolcott, 98 Vt. 343, 129 A.159.
Other cases hold that where a municipal waterworks or light system is engaged in furnishing water or electricity to other cities, and to non-resident citizens, as well as to itself and to its inhabitants, such outside service is not a municipal use, and the property is subject to taxation. 4 Dillon, Municipal Corporations, 1396; Stiles v. Newport, 76 Vt. 154, 56 A. 662; Village of Swanton v. Highgate, 81 Vt. 152, 69 A. 667, 16 L. R. A. (N. S.) 867; Knoxville v. Park City, 130 Tenn. 626, 627, 172 S. W. 286, L. R. A. 1915D, 1103. In the latter case, the court so construed a constitutional provision where the exemption of municipally owned property was qualified by the clause, “and used exclusively for public or corporate purposes,” a wording somewhat similar to our Constitution before the amendment.
*643From the facts in the record before us, and for the reasons of law assigned, it seems to me that the waterworks system here is so operated that it is both a source of revenue and profit to the city within the full intent and meaning of the Constitution. Certainly the outside use is not a municipal use. The extension of the service to Virginia Beach and to two other municipalities, is more than an incidental use and the revenue derived from such sendee is more than merely de minimis.
Chief Justice Prentis, in 153 Va., supra, considering a like question of taxability for 1928, made a rather pointed and significant reference to the change made thereafter by the constitutional amendment, and by Tax Code, section 435a, and indicated the conclusions subsequently reached by this court in 159 Va., supra, in 1933. The latter case is the only decision by this court based upon the amended Constitution. Whether it represents an effort of the court to reconcile conflicting views or not, with the exception of an unfortunate reference to revenue as meaning “net revenue”, that case gave effect to the language and intention of the Constitution and statute. It has since been the guide of the trial courts and of the legal profession, and to reverse it now is to create a “confusion worse confounded.”
It is only by ignoring plain and simple language, and giving scant consideration to the evidence before us, that we can reverse the trial court, reverse the decision in 159 Va., supra, and, in effect, negative the express will of the law-making bodies.

Tax Code, section 435a. In the event any land or buildings constituting any portion of any water system or other public utility owned directly or indirectly by any political subdivision of the State, shall be legally assessable for taxation by any political subdivision other than the owner of said public utility, such property located without the limits of said owner shall be assessed only for the portion of fail market value thereof in the proportion that the gross revenues of said utility derived from consumers outside of the limits of the owner bears to the gross revenues derived from the whole utility; said proportion for the year nineteen hundred and thirty and for each succeeding year to be based on the gross revenues of the year next preceding, and the commissioner of revenue shall each year so extend the assessment on his books.
This act shall apply to and be the basis for taxation of such property for the year nineteen hundred and thirty and each year thereafter.
The owner of such utility shall annually on or before April first make report to the commissioner of the revenue of the county in which any of such property is located showing the gross revenues of said utility derived from consumers outside of the limits of the owner as well as the gross revenues derived from the whole utility, and the books of said owner shall at all reasonable times be open to the inspection of the commissioner of the revenue of any such county for the ascertainment of such proportion of the revenues.